                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                        PENDLETON DIVISION




CHEYANNE KINLEY,

               Plaintiff,
       V.                                                                   No. 2:20-cv-00937-SU

RAY KLEIN, INC.,                                                          OPINION AND ORDER

               Defendant.


MOSMAN,J.,

       On May 7, 2021, Magistrate Judge Patricia Sullivan issued her Findings and

Recommendation (F. & R.) [ECF 12]. Judge Sullivan recommended that I dismiss this case

pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 41-2(a). No objections were

filed. Upon review, I agree with Judge Sullivan and DISMISS this case with prejudice.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the comi, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the repo1i or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the comi

is not required to review, de novo or under any other standard, the factual or legal conclusions of


1 - OPINION AND ORDER
the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(l)(C).

                                             CONCLUSION

       Upon review, I agree with Judge Sullivan's findings and recommendation, and I ADOPT

the F. & R. [ECF 12] as my own opinion. This case is DISMISSED with prejudice

       IT IS SO ORDERED.

       DATED this              of June, 2021.




2 - OPINION AND ORDER
